Opinion issued November 4 , 2010
 

 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 01–10–00221–CV
 


















 
 

ERNEST TAYLOR AND LECIA TAYLOR, Appellants
 
V.
 
HARTFORD FIRE INSURANCE COMPANY, Appellee
 
 

On Appeal from County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 940064
 
 

MEMORANDUM
OPINION
          Appellants,
Ernest and Lecia Taylor, have neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of
fees in civil cases unless indigent), 20.1 (listing requirements for
establishing indigence); see also Tex.
Gov’t Code Ann. §§ 51.207, 51.941(a) (Vernon 2005), 101.041 (Vernon
Supp. 2010).  After being notified that
this appeal was subject to dismissal, appellants did not adequately
respond.  See Tex. R. App. P. 5 (allowing enforcement
of rule); 42.3(c) (allowing involuntary dismissal of case).
          The
appeal is dismissed for nonpayment of all required fees.
PER CURIAM
Panel consists of Chief Justice
Radack and Justices Alcala and Higley.